STONE, J.
The case of Sessions v. Sessions, 33 Ala. 522, was decided on, the basis, that the money sought to be recovered was the separate estate of Mrs. Sessions, under our statutes to secure to married women their separate estates. In that case, we held, that a bill in chancery would not lie against the administrator of a deceased husband, for money — the corpus of the separate estate — which the latter had received in his life-time, and had not accounted for. — See, also, Jenkins v. McConico, 26 Ala. 213.
The present case is, in principle, precisely the same as Sessions v. Sessions, and under its authority, the decree of the chancellor is reversed ; and this court, proceeding to render such decree as the chancellor should have rendered, doth hereby order and decree, that the bill of com-i plainant be dismissed, at her cost, both in the court below and in this court.